Citation Nr: 1603241	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a chronic pain disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The appellant served in the Illinois Army National Guard from December 1982 to April 1985 and in the Reserves until January 1989.  He had a verified period of initial active duty for training from April 18, 1983 to July 21, 1983.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.  

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, in a November 2015 rating decision, the AOJ granted service connection for a psychiatric disorder.  The AOJ's grant of service connection for this issue constitutes a full award of the benefit sought on appeal.  Thus, this matter is no longer in appellate status. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In addition, the Board notes that the appellant initially submitted a claim for service connection for a chronic pain disorder.  The issue was certified to the Board on appeal by the RO as entitlement to service connection for fibromyalgia.  After a review of the record, the Board has recharacterized this issue in order to clarify the nature of the benefit sought and to ensure complete consideration of the claim. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are duplicative of those in VBMS.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain any outstanding service treatment and personnel records, private treatment records, and to obtain a VA medical opinion to address the Veteran's service connection claim for a stomach disorder.

In this case, the appellant has claimed that he developed a low back disorder and a chronic pain disorder as a result of an accident during his National Guard annual training in June 1984.  Specifically, he reported that he was the passenger in the backseat of a Jeep that rolled while descending a hill in a convoy during an annual training exercise.  He related that he was thrown from the Jeep and landed 60 feet in front of the Jeep on the road on his stomach, and as the Jeep flipped and rolled down the hill, it hit him in the low back area.  

Throughout the appeal, the appellant reported that he was evacuated to a private hospital in either Brainerd or St. Cloud, Minnesota, following the accident, and that he was treated at the Great Lakes Naval Hospital for two to three weeks after he was inactivated from his National Guard training.  In addition, as noted in the March 2015 remand, the appellant also reported private treatment for his low back and stomach from the 1980s through the early 2000s.  

While the AOJ made efforts to obtain the outstanding records, additional development is necessary in this case.  Specifically, in June 2015, the AOJ submitted a request for copies of the appellant's treatment notes dated from June 27, 1984 to July 30, 1984 from Great Lakes Naval Hospital.  In September 2015, a Defense Personnel Records Information Retrieval System (DPRIS) screen shot showed that the request could not be fulfilled because the appellant's Social Security number could not be found in the system.  DPRIS noted that records were only available online for those discharged, deceased, released from active duty, or retired on or after October 1, 2002 from the Army.  Although it appears a request was made directly to the Great Lakes Naval Hospital, an additional request should be made for clinical records from the National Personnel Records Center.  In addition, the appellant was a member of the Illinois National Guard at the time of the accident; therefore, a request should be made to obtain any outstanding records from the appellant's unit for outstanding records.  Further requests should also be made for any outstanding private treatment records, including from the providers identified by the appellant in October 2015 and any hospitals in Brainerd or St. Cloud, Minnesota, that accepted medevac'd patients from Camp Ripley in June 1984.

Finally, the appellant should be afforded a VA examination to address the nature and etiology of any chronic pain disorder, to include a stomach disorder.  The Board notes that the appellant's claim for service connection for a chronic pain disorder was previously developed as claims for fibromyalgia; however, statements from the appellant and his wife in November 2009 indicate that the appellant has alleged that he injured his stomach during the June 1984 accident at Camp Ripley.  Therefore, the appellant should be provided another VA examination consistent with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate facility and attempt to obtain alleged additional clinical records for the appellant's low back injury from the Great Lakes Naval Hospital, dated from June 1984 to July 1984.  These records are often kept in a separate file from the file containing other service treatment records. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  If any requested service treatment records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant.
 
2.  Contact the NPRC, RMC, the National Guard Unit itself, the State Adjutant General, or any other appropriate Federal or State custodian, in order to secure the appellant's Illinois Army National Guard complete medical and personnel records.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.  All efforts to obtain the Illinois Army National Guard records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2). 

3.  Contact the NPRC, RMC, or any other appropriate Federal or State custodian, in order to secure the appellant's Army Reserve medical and personnel records.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.  All efforts to obtain the Army Reserve records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2). 

4.  Contact the appellant and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  This request should specifically identify June 1984 private hospital records from a hospital in Brainerd or St. Cloud, Minnesota, and records from the private providers sought by the AOJ October 2015.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant.

5.  After any additional records are associated with the VBMS file, to include additional service treatment records, private treatment records, National Guard and Reserve records, schedule the appellant for a VA examination by an appropriate clinician to determine the etiology of the appellant's claimed stomach disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The appellant must be interviewed and the examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.

The examiner must opine as to whether it is at least as likely as not that any diagnosed chronic pain disorder or stomach disorder, is causally or etiologically related to the appellant's service, to specifically include the June 27, 1984 accident during annual training at Camp Ripley, Minnesota.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include, but not limited to, affording the appellant another VA back examination, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

